DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10,13-16, 19,20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizokuchi et al. US 2006/0124996.
Regarding claim 1, Mizokuchi shows in fig.4-6B, and [0111]-[0123] a method of forming a device, the method comprising: forming a gate (120); and forming a segmented source (113A-B) proximate to the gate (120), wherein the segmented source comprises a plurality of first segments (113A)  associated with a first threshold voltage and a plurality of second segments (113B) associated with a second threshold voltage different from the first threshold voltage (region interposed between 113B and 111 compared to 113A and 111 are different, therefore results in different threshold voltages), wherein at least one device characteristic associated with the plurality of first segments (doping steps 1450, 1500) is different from the at least one device characteristic associated with the plurality of second segments (doping step 1500 only)(the region have different doping step and therefore have different characteristics)( See figs. 10E-F, and 11A-B) [0135]-[0136]. 
Regarding claim 2, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method wherein changing the at least one device characteristic comprises forming the plurality of first segments (113A) using an angled source and/or angled channel implant, and forming the plurality of second segments (113B) using the angled source and/or angled channel implant [0125,0130].
Regarding claim 3, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method wherein changing the at least one device characteristic comprises forming the plurality of first segments (113A) using a source spacer etch mask [0126], and forming the plurality of second segments (113B) without using the source spacer etch mask.
Regarding claim 4, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method of wherein changing the at least one device characteristic comprises forming a channel proximate to the plurality of first segments (113A) using a threshold voltage adjust implant (doping steps 1450, 1500), and forming a channel proximate to the plurality of second segments (113B) without using the threshold voltage adjust implant (doping 1500 only), or wherein changing the at least one device characteristic comprises using different threshold voltage implants in the plurality of first segments and the plurality of second segments.
Regarding claim 6, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method wherein changing the at least one device characteristic comprises forming a channel proximate to the plurality of first segments (113A) using a channel top-off mask, and forming a channel proximate to the plurality of second segments (113B) without using the channel top-off mask [0126].
Regarding claim 7, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method wherein changing the at least one device characteristic comprises forming a channel proximate to the plurality of first segments (113A) using a first channel mask, and forming a channel proximate to the plurality of second segments (113B) using a second channel mask [0126].
Regarding claim 8, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method of wherein the gate comprises a first gate portion (120) and a second gate portion (120 other), and wherein changing the at least one device characteristic comprises forming the first gate portion proximate to the plurality of first segments (113A), forming the first gate portion with a first work function, forming the second gate portion proximate to the plurality of second segments (113B), and forming the second gate portion with a second work function different from the first work function.
Regarding claim 9, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method wherein the gate comprises a first gate portion (120) and a second gate portion (120 other), and wherein changing the at least one device characteristic comprises forming the first gate portion proximate to the plurality of first segments (113A), forming the first gate portion with a first material, forming the second gate portion proximate to the plurality of second segments (113B), and forming the second gate portion with a second material different from the first material.
Regarding claim 10, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method of wherein the first material comprises N-type polysilicon [0130, 0131], and wherein the second material comprises P-type polysilicon [0130, 0131].
Regarding claim 13, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method wherein at least two device characteristics associated with the plurality of first segments (113) is different from the at least two device characteristics associated with the plurality of second segments.
Regarding claim 14, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method of wherein changing the at least one device characteristic comprises forming the plurality of first segments (113A) using an angled source implant and an angled channel implant, and forming the plurality of second segments (113B) without using the angled source implant and the angled channel implant.
Regarding claim 15, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method of wherein changing the at least one device characteristic comprises forming the plurality of first segments (113A) using an angled source implant and a threshold voltage implant, and forming the plurality of second segments (113B) without using the angled source implant and the threshold voltage implant.
Regarding claim 16, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method of wherein the device comprises a transistor including segmented sources (113) with less than 100% total available source area.
Regarding claim 19, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method comprising forming a segmented source (113) proximate to a gate of the device, wherein the segmented source comprises a plurality of first segments (113A) associated with a first threshold voltage and a plurality of second segments (113B) associated with a second threshold voltage different from the first threshold voltage, wherein at least one device characteristic associated with the plurality of first segments (113A) is different from the at least one device characteristic associated with the plurality of second segments (113B).
Regarding claim 20, Mizokuchi shows in fig.4-6B, and [0111]–[0123] a method comprising forming a segmented source (113) proximate to a gate of the device, wherein the segmented source comprises a plurality of first segments (113A) formed with an angled source implant and a plurality of second segments (113B) formed without the angled source implant, wherein at least one device characteristic associated with the plurality of first segments m(113A) is different from the at least one device characteristic associated with the plurality of second segments (113B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizokuchi as applied to claims 1-4, 6-10,13-16, 19,20, and further in view of Klodzinski US 2003/0034522.
Mizokuchi differs from the claimed invention because he does not explicitly disclose a device wherein changing the at least one device characteristic comprises forming a thick gate oxide over a channel proximate to the plurality of first segments, and forming a thin gate oxide over a channel proximate to the plurality of second segments.
Klodzinski  discloses [0013,0017,0041-0047] wherein changing the at least one device characteristic comprises forming a thick gate oxide over a channel proximate to the plurality of first segments, and forming a thin gate oxide over a channel proximate to the plurality of second segments (fig.11 shows tGATE1<tGate2).
Klodzinski is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mizokuchi. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Klodzinski  in the device of Mizokuchi  because forming a thick gate oxide over a channel proximate to the plurality of first segments, and forming a thin gate oxide over a channel proximate to the plurality of second segments would have been obvious to a sklilled artisan. See In re KSR Int’l Co v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (207), and provide a device with low conduction loss [0011].
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizokuchi as applied to claims 1-4, 6-10,13-16, 19,20, and further in view of Li US 2011/0241123.
Mizokuchi differs from the claimed invention because he does not explicitly disclose a device wherein the first material comprises tungsten, and wherein the second material comprises molybdenum; wherein the first material comprises titanium, and wherein the second material comprises polysilicon.
Li discloses [0072] ( claim 14,15)  a device wherein the first material comprises tungsten, and wherein the second material comprises molybdenum; wherein the first material comprises titanium, and wherein the second material comprises polysilicon.
Li is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mizokuchi. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Li in the device of Mizokuchi because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Other Prior art
Sdrulla et a. US8436367 shows in fig.7, 9, the claimed invention of at least claims 1-10,13-16,19,20.
Allowable Subject Matter
Claims 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813